        Case 1:14-cv-00042-WLS Document 257 Filed 07/17/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                ALBANY DIVISION

  MATHIS KEARSE WRIGHT, JR.,                 :
                                             :
         Plaintiff,                          :
                                             :       CASE NO.: 1:14-CV-42 (WLS)
  v.                                         :
                                             :
  SUMTER COUNTY BOARD OF                     :
  ELECTIONS AND                              :
  REGISTRATION,                              :
                                             :
        Defendant.                           :
  ______________________________             :
                                           ORDER
       Before the Court is a Joint Motion for an Extension. (Doc. 255.) Therein, both Parties
ask the Court for a one-week extension to (1) confer and submit the names of three persons
whom the Parties agree are qualified to serve as a special master to assist the court in drawing
remedial districts, (2) indicate whether there is any ground for their disqualification, and (3)
provide their opinion on whether Gina Wright and her Office could be appointed to redraw
the districts in this case. For the reasons asserted by the Parties, the Joint Motion (Doc. 255)
is GRANTED. The Parties shall provide the aforementioned information no later than
Wednesday, July 24, 2019.
       All other deadlines in the Court’s prior Order (Doc. 254) remain.


       SO ORDERED, this 17th day of July 2019.
                                            /s/ W. Louis Sands    _________
                                            W. LOUIS SANDS, SR. JUDGE
                                            UNITED STATES DISTRICT COURT




                                                 1
